Action to recover damages for personal injuries and property damage resulting from the collision of two automobiles. Judgment for the plaintiff in the sum of seventy-*733five dollars for property damage, reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. This case was tried together with the case of Kirk v. Cisler, decided herewith [post, p. 733], The prejudicial error necessitating a reversal in that case applies equally to this case. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.